DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 10/01/2021. The claim amendments are entered. Presently, claims 1-10 and 12-22 remain pending. Claims 1, 4, 5, 13, and 18 have been amended.
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant argues generally that the claim amendments overcome the previously cited art. Specifically, Applicant argues that “Fard merely describes that ‘discrepancies are identified. These discrepancies have been manually analyzed and the physical components if the basement level that are being or on schedule are identified’ and that ‘different colors are assigned to each of the components depending on its progress status’” (Remarks 2-3).
Examiner response: Examiner respectfully disagrees. Fard explicitly teaches these limitations of the claim that Applicant alleges are not taught. In response to Applicant’s arguments that the prior art does not generally teach the claim language, Examiner encourages Applicant to review the citations in the rejections below. For example, Fard discloses “light green is used to represent those components that their performance is “as-expected,” dark green for those components that are performing “above expectation,” and they need the least management effort, while red color 
	Additionally, a new grounds of rejection is made for claim 18 in view of Fard, in light of the non-persuasive Arguments. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

	Figs. 4-16, and 18-20D are all color drawings (e.g. gray) and/or screenshots/photographs and cause legibility issues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-8,12-14, 16, and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data") in view of Fathi et al. (US-20170220887-A1), and further in view of Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs").
As per claim 1, Kim teaches:
receiving, by a computer system, training data that includes three dimensional training point data that corresponds to a plurality of objects associated with a training building (Sec 3.2.3: SVM is first trained on 3D data obtained from objects within the construction site; Sec 3.1.1: 3D data includes 3D position info [point data])
and that includes image data that corresponds to a plurality of images of the objects associated with the training building (Sec 3.1.1: 3D data includes color information [image data] captured by a digital camera)
wherein each point of the three dimensional training point data represents a three dimensional coordinate that corresponds to a surface point of one of the objects associated with the training building, and (Sec 3.1.1: 3D data includes position information [3D training point data] with x,y,z coordinates of object surfaces; Sec 3.1: 3D data includes data on various objects within the building project)
wherein the training data includes data that identifies the objects associated with the training building; (Sec 3.1: The 3D data obtained from a construction site with remote-sensing technology include not only the as-built data on the building project itself, but also data on various objects, such as heavy equipment and materials, that are present on the construction site.).
training the convolution neural network, by the computer system, based on the training data and the data that identifies the objects; (Sec 3.2.3: To classify the 
receiving, by the computer system, building object data that includes three dimensional point data after a LIDAR system scans objects associated with a building under construction to determine the three dimensional point data; (Sec 3.1.1: 3D data includes 3D position information of objects in building site; Footnote 22: LIDAR can be used for point representation)
receiving, by the computer system, building object image data that corresponds to images of the objects associated with the building after an imaging device acquires the images of the objects associated with the building (Sec 3.1.1: 3D data includes color information on [image data] captured by a digital camera);
analyzing, by the computer system, by use of the convolution neural network, the building object data and the building object image data to identify the objects associated with the building and to determine physical properties of the objects associated with the building; (Sec 3.1.1: system uses data with a machine learning algorithm to extract structural components [identify objects] and determine colors of concrete [physical property])
receiving, by the computer system, building design data that represents physical design plans associated with the building; (Sec 3.2: system receives 4D BIM data [building design data] for matching);
determining a mapping, by the computer system, of the objects associated with the building to objects associated with the physical design plans of the building; (Sec 3.2: matching of the aligned 3D data to the 4D BIM with respect to various components [objects]);
comparing, by the computer system, physical properties of the objects associated with the building to physical properties of the objects associated with the physical design plans of the building; (Sec 3.2: "In the present study, this problem was solved by using a matching method that determines whether the subset of the actual 3D data corresponding to a given BIM component has the same component property");
While Kim does not teach the remaining limitations, Fathi does teach: 
wherein the training data (Para [0031] The training set can include a well-defined association between each of the aforementioned items and their corresponding values or labels. Furthermore, additional sub -labels or attributes may be associated with the items thus allowing for the addition of more content to be associated to what will hence be referred to as the " training data" or " training information.") includes data that identifies and labels (para [0047] [labels]) the objects including a structural component and a plumbing component associated with the training building (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein ;
generating a convolution neural network, by the computer system; (para [0105] Examples of such algorithms include, but are not limited to the use of SVMs (support vector machines), randomized decision forests, convolutional neural networks and adaboost.);
 training the convolution neural network, by the computer system, based on the training data and the data that identifies and labels the objects (para [0047] Yet further, the methodology herein can be used to generate predicted labels for the object(s) of interest, where the predicted labels generated from processing of machine learning algorithms with object libraries can be associated with the object(s). More information about the labeling process is provided hereinafter. Generally, however, the predicted label can be a label by category, such as furniture, or a type of furniture. For example, the methods of the present disclosure can enable an object in a scene to be labeled as a "window," "door," "furniture," etc. The predicted label can also identify a category as "chair," "table," etc.) including the structural component and the plumbing component (para [0130] [plumbing and structural analysis]);
analyzing, by the computer system, by use of the convolution neural network, the building object data and the building object image data to identify the objects associated with the building and to determine physical properties of the objects associated with the building (para [0130] [measurements, geometries, and topography]);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning method in Kim with the neural network in Fathi.
Doing so would allow for extracting additional semantic information. Semantic information would improve the usability of the BIM application through providing further insights on data that may not be provided otherwise (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects processable according to the methodology of the present disclosure. Such semantic information has utility for use in BIM applications, among other things.).
While Fathi does not teach the remaining limitations, Fard does teach: 
comparing, by the computer system, physical properties of the objects associated with the building to physical properties of the objects associated with the physical design plans of the building (pg. 392; Considering these advantages, the presented visualization model integrates the 4D model and time-lapsed photographs within an augmented reality AR environment where progress discrepancies are identified and visualized. To present this model, this paper begins with introducing the challenges of progress monitoring followed by the proposed methodology that visualizes discrepancies between the as-planned and as-built progress.); 
based on the comparison, detecting, by the computer system, a discrepancy in an installation of an object based on a difference between a physical property of the object associated with the building and a corresponding physical property of a corresponding object associated with the physical design plans of the building (pg. 399; These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule are identified. The schedule deviation is quantified by the management team based on the construction schedule and based on the EVA analysis performed. Then, different colors light green for on schedule and red for behind schedule are assigned to each of the components depending on its progress status. Physical components (i.e. physical property of object). pg. 400; This metaphor can manually or automatically visualize various project metrics with discrete values. For example it categorizes building elements based on their schedule deviations in three distinct categories: ahead of schedule, on schedule, and behind schedule Fig. 11. According to Fig. 11, light green is used to represent those components that their performance is “as-expected,” dark green for those components that are performing “above expectation,” and they need the least management effort, while red color represents components that need corrective action.); 
determining that the discrepancy exceeds a predetermined threshold indicating that the discrepancy constitutes a reportable error (pg. 400; According to Fig. 11, light green is used to represent those components that their performance is “as-expected,” dark green for those components that are performing “above expectation,” and they need the least management effort, while red color represents Red shows a threshold which represents a building component is behind schedule.); and 
in response to determining that the discrepancy constitutes a reportable error: 
determining a secondary object for removal or modification to compensate for the discrepancy (Fig. 12 shows the site and superimposed photographs representing as-built and progress status respectively. As seen in Fig. 12b, behindschedule 3D entities that are color coded in red, on-schedule 3D entities in light green and ahead of schedule in dark green. In Fig. 12d, behind schedule steel members along with parts of the foundation components are color coded in red which represent that these components may need corrective actions in order for the project to be on schedule. Steel members (i.e. secondary object) for corrective action (i.e. modification).), and 
adjusting a schedule for construction and a cost estimate to compensate for an impact of the discrepancy in the installation and to compensate for the removal or modification of the secondary object (Fig. 5; pg. 396; The superimposed imagery would allow discrepancy to be either manually or automatically detected and Based on the deviation between the as-planned progress model (i.e design plans) and the as-built progress model (i.e. building object data) the actual cost is updated to determine whether the cost is “cost overrun”, “on-budget” or “cost-savings” as shown in Fig. 11. Pg. 398-399; Given the deviations observed, EVA metrics are obtained compared to schedule or cost information, Fig. 5 and a color depending on the progress status is assigned to the planned model. Fig. 10 shows the assessment of the schedule deviation on a building project… These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule are identified. The schedule deviation is quantified by the management team based on the construction schedule and based on the EVA analysis performed. The schedule is updated based on the deviation (e.g. behind schedule, on-schedule, or ahead of schedule.). see fig. 11), and 
sending a message, by the computer system, that indicates the discrepancy (pg. 401; Fig. 14 illustrates a visualized report of progress monitoring. In this figure, the photographs and 4D snapshots are presented and based on the work schedule and the comparison performed, deviations are identified and are color coded. The deviations are also quantified based on the number of days according to the schedule and are reported. Finally, based on the actual cost occurred and the planned 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the discrepancy indicator of Fard, so as to allow building site companies to predict whether construction will be completed on time or not and thus adjust for delays. Doing so would mitigate scheduling delay of the construction job and reduce cost overrun (pg. 391; Operations are generally conducted outdoors and are subject to interruptions and variations in site conditions and other difficulties such as unforeseen weather conditions Oglesby et al. 1989. These circumstances cause errors and changes within a project and their corresponding results are schedule delay and cost overrun which challenge construction operations productivity Peña-Mora et al. 2008.)
As per claim 5, Kim teaches:
receiving, by a computer system, sensor data determined based on sensor readings of a structure that is under construction, wherein the sensor data indicates a physical property of an object associated with the structure; (Sec 3.1.1: 3D data [sensor data] received includes color information [physical property] captured by a digital camera)
analyzing, by the computer system, the sensor data to determine a mapping between the object associated with the structure and a corresponding object of a three dimensional model of the structure; (Sec 3.2: matching of the aligned 3D data to the 4D BIM with respect to various components [objects]);
While Kim does not teach the remaining limitations, Fard does teach
detecting, by the computer system, a discrepancy in an installation of an object based on a difference between the indicated physical property of the object associated with the structure and a physical property of the corresponding object of the three dimensional model (pg. 399; These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule are identified. The schedule deviation is quantified by the management team based on the construction schedule and based on the EVA analysis performed. Then, different colors light green for on schedule and red for behind schedule are assigned to each of the components depending on its progress status. Physical components (i.e. physical property of object). pg. 400; This metaphor can manually or automatically visualize various project metrics with discrete values. For example it categorizes building elements based on their schedule deviations in three distinct categories: ahead of schedule, on schedule, and behind schedule Fig. 11. According to Fig. 11, light green is used to represent those components that their performance is “as-expected,” dark green for those components that are performing “above expectation,” and they need the least management effort, while red color represents components that need corrective action.); 
determining that the discrepancy exceeds a predetermined threshold indicating that the discrepancy constitutes a reportable error (pg. 400; According Red shows a threshold which represents a building component is behind schedule.); 
and in response to determining that the discrepancy constitutes a reportable error: 
determining a secondary object for removal or modification to compensate for the discrepancy (Fig. 12 shows the site and superimposed photographs representing as-built and progress status respectively. As seen in Fig. 12b, behindschedule 3D entities that are color coded in red, on-schedule 3D entities in light green and ahead of schedule in dark green. In Fig. 12d, behind schedule steel members along with parts of the foundation components are color coded in red which represent that these components may need corrective actions in order for the project to be on schedule. Steel members (i.e. secondary object) for corrective action (i.e. modification).), 
adjusting a schedule for construction and a cost estimate to compensate for an impact of the discrepancy in the installation and to compensate for the removal or modification of the secondary object (Fig. 5; pg. 396; The superimposed imagery would allow discrepancy to be either manually or automatically detected and quantified Fig. 5, 3-B and 4-B. At this stage, cost values are extracted from estimated and actual construction cost modules and are integrated to the system Fig. 5, 4-A and 4-C. This would allow cost information required for EVA to be derived. This information is appended to the known as-planned and as-built information and allows the budget spent to be properly assessed and the cost discrepancies to be understood. Based on the deviation between the as-planned progress model (i.e design plans) and the as-built progress model (i.e. building object data) the actual cost is updated to determine whether the cost is “cost overrun”, “on-budget” or “cost-savings” as shown in Fig. 11. Pg. 398-399; Given the deviations observed, EVA metrics are obtained compared to schedule or cost information, Fig. 5 and a color depending on the progress status is assigned to the planned model. Fig. 10 shows the assessment of the schedule deviation on a building project… These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule are identified. The schedule deviation is quantified by the management team based on the construction schedule and based on the EVA analysis performed. The schedule is updated based on the deviation (e.g. behind schedule, on-schedule, or ahead of schedule.). see fig. 11), and 
pg. 401; Fig. 14 illustrates a visualized report of progress monitoring. In this figure, the photographs and 4D snapshots are presented and based on the work schedule and the comparison performed, deviations are identified and are color coded. The deviations are also quantified based on the number of days according to the schedule and are reported. Finally, based on the actual cost occurred and the planned costs, cost performance index CPI and schedule performance index SPI are calculated and presented Fig. 14f. These forms of reporting can facilitate the coordination process by reducing the time to inform the participants as to what the situation is.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim with the discrepancy indicator of Fard, so as to allow building site companies to predict whether construction will be completed on time or not and thus adjust for delays. Doing so would mitigate scheduling delay of the construction job and reduce cost overrun (pg. 391; Operations are generally conducted outdoors and are subject to interruptions and variations in site conditions and other difficulties such as unforeseen weather conditions Oglesby et al. 1989. These circumstances cause errors and changes within a project and their corresponding results are schedule delay and cost overrun which challenge construction operations productivity Peña-Mora et al. 2008.)
While Kim does not teach the remaining limitations, Fathi does teach: 
wherein the analyzing of the sensor data to determine the mapping includes: 
identifying the object associated with the structure based on a convolution neural network (para [0105] Each machine learning model will be trained. Following the traditional supervised learning approach, as previously established a training set of the data, with representations in the form of the object's appearance and features is provided via manual annotation by an expert, and needs to be established a priori. Training then involves allowing the algorithm to take in the input information and learn the necessary model that will associate the input features or appearances to their corresponding label via the algorithm. Examples of such algorithms include, but are not limited to the use of SVMs (support vector machines), randomized decision forests, convolutional neural networks and adaboost.) that is trained (para [0031] [training data] ) based on data that identifies and labels training objects (para [0047] Yet further, the methodology herein can be used to generate predicted labels for the object(s) of interest, where the predicted labels generated from processing of machine learning algorithms with object libraries can be associated with the object(s). More information about the labeling process is provided hereinafter. Generally, however, the predicted label can be a label by category, such as furniture, or a type of furniture. For example, the methods of the present disclosure can enable an object in a scene to be labeled as a "window," "door," "furniture," etc. The predicted label can also identify a category as "chair," "table," etc.) including a structural component and a plumbing component of a training buildinq (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a , and 149450965.16Application No.: 15/610,310 Attorney Docket No.: 126039-8004.USO1 
determining the mappinq based on the identification of the object (Para [0055] In other aspects, the plurality of 2D images includes at least 5, at least 10, or at least 15 or at least 20 2D images of the scene, wherein a plurality of the 2D images of the scene incorporate at least some of the one or more objects of interest. As would be recognized, the 2D images appropriate for recognizing the one or more objects, or generating one or more of counts or predicted labels or generating 3D information which can then provide some, all, or none of geometric, topological, semantic, and/or any 3D information for the one or more object of interest in a scene);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning method in Kim with the neural network in Fathi.
Doing so would allow for extracting additional semantic information. Semantic information would improve the usability of the BIM application through providing further insights on data that may not be provided otherwise (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects 
As per claim 6, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the sensor data corresponds to data obtained by a LIDAR system based on a scan of the structure, and wherein the sensor readings of the structure are the data obtained by the LIDAR system based on the scan of the structure. (Sec 3.1.1: 3D data includes 3D position information of objects in building site; Footnote 22: LIDAR can be used for point representation)
As per claim 7, the rejection of claim 6 is incorporated.
Kim additionally teaches:
wherein the sensor data includes three dimensional point data that corresponds to objects associated with the structure. (Sec 3.1.1: 3D data includes 3D position information of objects in building site).
As per claim 8, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the sensor data corresponds to data obtained by an image capture device while capturing an image of the structure, and wherein the sensor readings of the structure are the data obtained by the image capture device while capturing the image of the structure (Sec. 3.1.2: The 3D data obtained by use of the laser scanner include not only position information (x, y, and z coordinates), but also color information (R, G, and B) [image data] which is captured by a digital camera.)
As per claim 12, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the structure is any of a building, an airplane, a ship, a submarine, a space launch vehicle, or a space vehicle (Abstract: building project).
As per claim 13, the rejection of claim 5 is incorporated.
Fard additionally teaches:
prior to sending the message that indicates the discrepancy:
receiving data that correlates to the schedule for construction of the structure; (pg. 396 left col: received information includes working schedule)
determining, based on the received sensor data, that fixing the discrepancy will cause the schedule for the construction of the structure to be delayed; and (pg. 399: red color means that fixing discrepancy would cause time deviation [delay])
sending a message that indicates that fixing the discrepancy will cause the schedule for the construction of the structure to be delayed, (pg. 399: red color message means delay is expected);
pg. 391; Operations are generally conducted outdoors and are subject to interruptions and variations in site conditions and other difficulties such as unforeseen weather conditions Oglesby et al. 1989. These circumstances cause errors and changes within a project and their corresponding results are schedule delay and cost overrun which challenge construction operations productivity Peña-Mora et al. 2008.)
As per claim 14, the rejection of claim 5 is incorporated.
Kim additionally teaches:
receiving structure design data that represents physical design plans of the structure, wherein the three dimensional model of the structure is based on the structure design data. (Sec 3.2: system receives 4D BIM data [structure design data] for matching; BIM model contains 3D structure as well as time information);
As per claim 16, the rejection of claim 5 is incorporated.
Kim additionally teaches:
wherein the discrepancy is a difference in color of a portion of the object and a color of a corresponding portion of the corresponding object (Sec. 3.1.1: system takes into account color information in the data; thus, a discrepancy in color would be noted).
As per claim 22, Kim, Fard, and Fathi teach the method of claim 1. 
Fathi further teaches wherein the labeled and identified objects include an electrical component in addition to the structural component and the plumbing component (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein for use of each part of a building structure for which BIM can be relevant, for example, CAD design, structural analysis, detailing, HVAC, plumbing, electrical, interior finishes, and the like.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the machine learning method in Kim with the neural network in Fathi.
Doing so would allow for extracting additional semantic information. Semantic information would improve the usability of the BIM application through providing further insights on data that may not be provided otherwise (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al., Fathi et al., and Fard et al., as applied above, and further in view of Ibrahim et al. ("Two Approaches to BIM: A Comparative Study").
As per claim 2, the rejection of claim 1 is incorporated.
Kim additionally teaches:
wherein the training data is data derived from design data output by a computer-aided design (CAD) application that was used to capture physical design data associated with the training building, (Sec 3.1.2: 3D CAD model captures point cloud representation of physical design of building);
wherein the data that identifies the objects associated with the training building are data that was input by use of the CAD application and that labels the objects associated with the training building, (Sec 3.1.2: 3D data was obtained by use of a 3D CAD model)
wherein physical properties of a first object of the objects associated with the building include any of a dimension of the first object, a shape of the first object, a color of the first object, a surface texture of the first object, or a location of the first object, (Sec 3.2.2: example of a physical property include whether an object is linear or a surface object)
wherein physical properties of a second object of the objects associated with the physical design plans of the building include any of a dimension of the second object, a shape of the second object, a color of the second object, a surface texture of the second object, or a location of the second object, (Sec 3.2.2: example of a physical property include whether an object is linear or a surface object) wherein the first object or the second object are any of a pipe, a beam, a wall, a floor, a ceiling, a toilet, a roof, a door, a door frame, a metal stud, a wood stud, a light fixture, a piece of sheetrock, a water heater, an air conditioner unit, a water fountain, a cabinet, a table, a desk, a refrigerator, or a sink, (Sec 3.2.2: example of an object is a beam)
wherein the imaging device is a camera, a video camera, or a mobile device, (Sec 3.1.1: digital camera)
While Kim-Fathi-Fard does not teach the remaining limitations, Ibrahim does teach:
wherein the building design data are design data output by the CAD application, and (pg. 610: BIM CAD models)
wherein the physical design plans of the building were captured by use of the CAD application (pg. 610: BIM CAD models)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim-Fathi-Fard with the CAD modeling of Ibrahim, as CAD programs are a powerful method of building BIM Models. This enables .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al., Fathi et al., Fard et al., and Ibrahim et al., as applied above, and further in view of Sepasgozar et al. ("Implementation of Rapid As-built Building Information Modelling Using Mobile Lidar").
As per claim 3, the rejection of claim 2 is incorporated.
While Kim-Fathi-Fard-lbrahim does not teach the claim's limitations, Sepasgozar does teach:
wherein the CAD application is AutoCAD from Autodesk, Inc. or MicroStation from Bentley Software, Inc., and (Abstract: AutoCAD is an example of a CAD application)
wherein the mobile device is any one of a smart phone, a tablet computer, a portable media device, a wearable device, or a laptop computer (any smartphone in this era has a digital camera).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the CAD program of Kim-Fathi-Fard-lbrahim with the AutoCAD program of Sepasgozar.
Doing so would allow for a less time consuming and less expensive method of tracking construction progress. For example, as-built data can be compared to the 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al., Fathi et al., and Fard et al., as applied above, and further in view of Burak Anil et al. ("Deviation analysis method for the assessment of the quality of the as-is Building Information Models generated from point cloud data").
As per claim 4, the rejection of claim 1 is incorporated.
Fard additionally teaches:
prior to sending the message that indicates the discrepancy:
receiving data that represents the schedule for construction of the building; (pg. 396 left col: received information includes working schedule)
determining, based on the received building object data, that causing the pipe to be located in a correct location will cause the schedule for the construction of the building to be delayed; and (pg. 399: red color means that fixing discrepancy would cause time deviation [delay])
sending a message that indicates that the construction of the building will be delayed (pg. 399: red color message means delay is expected);
wherein the discrepancy indicates that a pipe is located in an incorrect location, the method further comprising: (Sec. 5: wall-mounted pipes can be missing)
determining, based on the received building object data, that causing the pipe to be located in a correct location (Sec. 5: wall-mounted pipe can be an example of a deviation that causes delay in schedule, as according to Fard).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim-Fathi-Fard with the method of detecting deviations between as-is models and point cloud data. This detection can identify the source, magnitude, and nature of errors which is able to save up to 40% more time than physical measurements that are traditionally used (Abs.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al., Fathi et al., and Fard et al., as applied above, and further in view of Moisan et al. ("BUILDING A 3D REFERENCE MODEL FOR CANAL TUNNEL SURVEYING USING SONAR AND LASER SCANNING").
As per claim 9, the rejection of claim 5 is incorporated.
While Kim-Fathi-Fard does not teach the claim's limitations, Moisan does teach:
wherein the sensor data corresponds to data obtained by a sonar device while capturing a sonar image of the structure, and wherein the sensor readings of the structure are the data obtained by the sonar device while capturing the sonar image of the structure. (Abstract: SONAR can be used to obtain sensor data of underwater structures).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the modeling system of Kim-Fathi-Fard with the sonar system of Moisan, as sonar is a useful method of gathering dimensional data for creating 3D models for structures underwater. Moisan’s methodology relies on denoising the sonar data which ensure the reliability of the data thus providing more accurate measurements (see Moisan Abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al., Fathi et al., and Fard et al., as applied above, and further in view of Soderman et al. ("Three-dimensional environment models from airborne laser radar data").
As per claim 10, the rejection of claim 5 is incorporated.
While Kim-Fathi-Fard does not teach the claim's limitations, Soderman does teach:
wherein the sensor data corresponds to data obtained by a radar system while capturing a radar image of the structure, and wherein the sensor readings of the structure are the data obtained by the radar system while capturing the radar image of the structure. (Abstract: detailed 3D models can be built from laser radar systems).
.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim et al., Fathi et al., and Fard et al., as applied above, and further in view of Rosengaus et al. (US 2013/0096873 A1).
As per claim 15, the rejection of claim 5 is incorporated.
Fard additionally teaches:
wherein the discrepancy is a difference above a predetermined threshold in a dimension of the object and a corresponding dimension of the corresponding object (pg. 399: Based on the visual comparison between the photograph and the as-planned model, discrepancies are identified. These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule [note that behind schedule means the predetermined threshold is surpassed] are identified).
While Kim-Fathi-Fard does not teach the remaining limitations, Rosengaus does teach:
wherein the discrepancy is a difference above a predetermined threshold in a dimension of the object and a corresponding dimension of the corresponding object (0006: dimensions of an object is an example of a property that is prone to errors in construction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim-Fathi-Fard with the dimension error analysis of Rosengaus, as incorrect dimensions are errors that need to be addressed in construction and can cause delays. Rosengaus’s method of dimensional measurements allow for multiple points to be measured whereas traditional methods only measure a single point thus being more prone to errors (para [0006]).
As per claim 17, the rejection of claim 5 is incorporated.
Fard additionally teaches:
wherein the discrepancy is a difference above a predetermined threshold of a location of the object and a location of the corresponding object, (pg. 399: Based on the visual comparison between the photograph and the as-planned model, discrepancies are identified. These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule [note that behind schedule means the predetermined threshold is surpassed] are identified).
While Kim-Fathi-Fard does not teach the remaining limitations, Rosengaus does teach:
wherein the discrepancy is a difference above a predetermined threshold of a location of the object and a location of the corresponding object. (0006: location of an object is an example of a property that is prone to errors in construction).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim-Fathi-Fard with the dimension error analysis of Rosengaus, as incorrect dimensions are errors that need to be addressed in construction and can cause delays. Rosengaus’s method of dimensional measurements allow for multiple points to be measured whereas traditional methods only measure a single point thus being more prone to errors (para [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Golparvar-Fard et al. (US 2013/0155058 A1) in view of Fathi et al. (US-20170220887-A1) and Fard et al. ("Visualization of Construction Progress Monitoring with 4D Simulation Model Overlaid on Time-Lapsed Photographs").
As per claim 18, Golparvar-Fard teaches:
a processor; (0054: The system 200 may include several modules or processors)
a networking interface coupled to the processor; and (0234: In a networked deployment, the computer system 3200 may operate in the capacity of a serveclr or as a client-user computer in a server-client user network environment, or as a peer computer system in a peer-to-peer (or distributed) network environment.)
a memory coupled to the processor and storing instructions which, when executed by the processor, cause the computing system to perform operations including: (0235: The computer system 3200 may include a memory 3204 on a bus 3220 for communicating information. Code operable to cause the computer system to perform any of the acts or operations described herein may be stored in the memory 3204)
receiving, via the networking interface, sensor data determined based on sensor readings of a structure, wherein the sensor data indicates a physical property of an object associated with the structure; (Abstract: 3D as-built model [sensor data] is based on images from a camera; 3D model reflects shapes and locations of objects)
analyzing the sensor data to determine a mapping between the object associated with the structure and a corresponding object of a three dimensional model of the structure; and (0052: as-built model is superimposed with the as-planned 3D model, thus making different objects).
detecting a discrepancy between the indicated physical property of the object associated with the structure and a physical property of the corresponding object of the three dimensional model (0044: superimposing allows visualization of discrepancies between mapped components, such as erroneous locations).
Golparvar-Fard does not explicitly disclose
wherein the analyzinq of the sensor data to determine the mappinq includes: 

determining the mappinq based on the identification of the object;
detecting a discrepancy in an installation of an object based on a difference between the indicated physical property of the object associated with the structure and a physical property of the corresponding object of the three dimensional model. 
determining that the discrepancy exceeds a predetermined threshold indicating that the discrepancy constitutes an error; and 154095798.2Inventor : Saurabh LadhaDocket No.: 126039- 8004.US01 Appl. No. : 15/610,310 Filed : May 31, 2017 Page
in response to determining that the discrepancy constitutes an error: determining a secondary object for removal or modification to compensate for the discrepancy, and adjusting a schedule for construction and a cost estimate to compensate for an impact of the discrepancy in the installation and to compensate for the removal or modification of the secondary object.
However, Fathi (US 20170220887 A1) teaches
wherein the analyzinq of the sensor data to determine the mappinq includes: 
identifyinq the object associated with the structure based on a convolution neural network (para [0105] Each machine learning model will be trained. Following the traditional supervised learning approach, as previously established a training set of the data, with representations in the form of the object's appearance and features is provided via manual annotation by an expert, and needs to be established a priori. Training then involves allowing the algorithm to take in the input information and learn that is trained (para [0031] [training data] ) based on data that identifies and labels training objects (para [0047] Yet further, the methodology herein can be used to generate predicted labels for the object(s) of interest, where the predicted labels generated from processing of machine learning algorithms with object libraries can be associated with the object(s). More information about the labeling process is provided hereinafter. Generally, however, the predicted label can be a label by category, such as furniture, or a type of furniture. For example, the methods of the present disclosure can enable an object in a scene to be labeled as a "window," "door," "furniture," etc. The predicted label can also identify a category as "chair," "table," etc.) including a structural component and a plumbing component of a training buildinq (para [0130] The generated measurements, dimensions, geometries, topography, labeling, and semantic information can be utilized to provide a deep and relevant collection of information set about a building or facility, where such collection can be used in BIM applications. Information can be generated in accordance with the methodology herein for use of each part of a building structure for which BIM can be relevant, for example, CAD design, structural analysis, detailing, HVAC, plumbing, electrical, interior finishes, and the like.), and 149450965.16Application No.: 15/610,310 Attorney Docket No.: 126039-8004.USO1 
determining the mappinq based on the identification of the object (Para [0055] In other aspects, the plurality of 2D images includes at least 5, at least 10, or at least 15 or at least 20 2D images of the scene, wherein a plurality of the 2D images of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of implementing building information model of Golparvar-Fard with the method of extracting information of objects of Fathi.
Doing so would allow for extracting additional semantic information. Semantic information would improve the usability of the BIM application through providing further insights on data that may not be provided otherwise (para [0118] In addition to labeling, additional semantic information can be included for the one or more objects of interest. Semantic information can be present in training set relevant to scenes and objects processable according to the methodology of the present disclosure. Such semantic information has utility for use in BIM applications, among other things.).
	Fard teaches
detecting a discrepancy in an installation of an object based on a difference between the indicated physical property of the object associated with the structure and a physical property of the corresponding object of the three dimensional model. 
determining that the discrepancy exceeds a predetermined threshold indicating that the discrepancy constitutes an error (pg. 399; These discrepancies have been manually analyzed and the physical components of the basement level that are behind or on-schedule are identified. The schedule deviation is quantified by the Physical components (i.e. physical property of object). pg. 400; This metaphor can manually or automatically visualize various project metrics with discrete values. For example it categorizes building elements based on their schedule deviations in three distinct categories: ahead of schedule, on schedule, and behind schedule Fig. 11. According to Fig. 11, light green is used to represent those components that their performance is “as-expected,” dark green for those components that are performing “above expectation,” and they need the least management effort, while red color represents components that need corrective action.); and 154095798.2Inventor : Saurabh LadhaDocket No.: 126039- 8004.US01 Appl. No. : 15/610,310 Filed : May 31, 2017 Page
in response to determining that the discrepancy constitutes an error (pg. 400; According to Fig. 11, light green is used to represent those components that their performance is “as-expected,” dark green for those components that are performing “above expectation,” and they need the least management effort, while red color represents components that need corrective action… Fig. 12 shows the site and superimposed photographs representing as-built and progress status respectively. As seen in Fig. 12b, behindschedule 3D entities that are color coded in red, on-schedule 3D entities in light green and ahead of schedule in dark green. In Fig. 12d, behind schedule steel members along with parts of the foundation components are color coded in red which represent that these components may need corrective actions in order for the project to be on schedule. Red shows a threshold which represents a building component is behind schedule.); 
determining a secondary object for removal or modification to compensate for the discrepancy (Fig. 12 shows the site and superimposed photographs representing as-built and progress status respectively. As seen in Fig. 12b, behindschedule 3D entities that are color coded in red, on-schedule 3D entities in light green and ahead of schedule in dark green. In Fig. 12d, behind schedule steel members along with parts of the foundation components are color coded in red which represent that these components may need corrective actions in order for the project to be on schedule. Steel members (i.e. secondary object) for corrective action (i.e. modification).), and 
adjusting a schedule for construction and a cost estimate to compensate for an impact of the discrepancy in the installation and to compensate for the removal or modification of the secondary object (Fig. 5; pg. 396; The superimposed imagery would allow discrepancy to be either manually or automatically detected and quantified Fig. 5, 3-B and 4-B. At this stage, cost values are extracted from estimated and actual construction cost modules and are integrated to the system Fig. 5, 4-A and 4-C. This would allow cost information required for EVA to be derived. This information is appended to the known as-planned and as-built information and allows the budget spent to be properly assessed and the cost discrepancies to be understood. Based on the deviation between the as-planned progress model (i.e design plans) and the as-built progress model (i.e. building object data) the actual cost is updated to determine whether the cost is “cost overrun”, “on-budget” or “cost-savings” as shown in Fig. 11. Pg. 398-399; Given the deviations observed, EVA metrics are obtained compared to schedule or cost information, Fig. 5 and a color depending on the progress status is The schedule is updated based on the deviation (e.g. behind schedule, on-schedule, or ahead of schedule.). see fig. 11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of implementing building information model of Golparvar-Fard with the discrepancy indicator of Fard, so as to allow building site companies to predict whether construction will be completed on time or not and thus adjust for delays. Doing so would mitigate scheduling delay of the construction job and reduce cost overrun (pg. 391; Operations are generally conducted outdoors and are subject to interruptions and variations in site conditions and other difficulties such as unforeseen weather conditions Oglesby et al. 1989. These circumstances cause errors and changes within a project and their corresponding results are schedule delay and cost overrun which challenge construction operations productivity Peña-Mora et al. 2008.)

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Golparvar-Fard et al., Fathi et al., and Fard et al., as applied above, and further in view of Kim et al. ("Automated construction progress measurement using a 4D building information model and 3D data").

While Golparvar-Fard-Fathi-Fard do not teach the claim's limitations, Kim does teach:
a LIDAR device, wherein the sensor data includes three dimensional data points determined by the LIDAR device based on a scan of the structure. (Abstract: 3D model is a point-cloud model and thus has 3D data points).
a LIDAR device (Footnote 22: LIDAR can be used to make point cloud models).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Golparvar-Fard with the LIDAR system of Kim, as LIDAR is a well-known method to making point cloud models.
As per claim 20, the rejection of claim 19 is incorporated.
Golarvar-Fard teaches:
an image capture device, wherein the sensor data includes data determined by the image capture device based on a captured image of the structure. (0012: cameras take images used to make 3D as-built model).
As per claim 21, the rejection of claim 18 is incorporated.
While Golparvar-Fard-Fathi-Fard do not teach the remaining limitations, Kim does teach:
wherein the object associated with the building is a component associated with the building, and wherein the corresponding object of the three dimensional model of the structure is a corresponding component of the three dimensional model of the structure (Sec 3.2: "In the present study, this problem was solved by using a matching method that determines whether the subset [object] of the actual 3D data corresponding to a given BIM component [object] has the same component property").
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Golparvar-Fard with the object matching method of Kim, as matching objects between a BIM model and 3D model allows for identification of whether certain components are complete or not (see Kim Sec. 3.2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qian et al. (20170200309)- The reference discloses a building information model utilizing machine learning techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145